In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-09-00544-CV

____________________


KEVIN SMITH, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 279th District Court
Jefferson County, Texas

Trial Cause No. F-189,697




MEMORANDUM OPINION
 On December 17, 2009, we notified the parties that our jurisdiction was not apparent
from the notice of appeal, and notified them that the appeal would be dismissed for want of
jurisdiction unless we received a response showing grounds for continuing the appeal.  The
appellant filed a response, but failed to articulate a valid basis for jurisdiction in that
response.
	The notice of appeal seeks to appeal the trial court's order denying appellant's motion
for judgment nunc pro tunc.  The trial court's order is not appealable.  See Everett v. State,
82 S.W.3d 735, 735 (Tex. App.-Waco 2002, pet. ref'd) (Court of Appeals does not have
jurisdiction over appeal from order denying a request for judgment nunc pro tunc.). 
Accordingly, we hold the order from which appellant appeals is not appealable.  We dismiss
the appeal for want of jurisdiction.
	APPEAL DISMISSED.
								____________________________
									HOLLIS HORTON
										Justice								

Opinion Delivered January 21, 2010							
Before McKeithen, C.J., Gaultney and Horton, JJ.